Case 19-33915-KRH        Doc 80     Filed 07/16/20 Entered 07/16/20 12:56:44        Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

In re: LEMAR ALLEN BOWERS,                                  Case No. 19-33915-KRH
                Debtor.                                     Chapter 13

                        ORDER SETTING STATUS CONFERENCE

       Pursuant to section 105(d)(1) of title 11 of the United States Code, The Court hereby

schedules a status conference in the above-captioned bankruptcy case to be held on August 26,

2020, at 1:00 p.m. (the “Status Conference”).

       It is further ORDERED that the Status Conference shall be conducted via Zoom by remote

video conference in accordance with Richmond General Order 20-5. Persons seeking to attend or

participate at the Status Conference must register through the following link:

https://www.zoomgov.com/meeting/register/vJItcuqvrjwiGokWDVWxoHYFBh8afqfpXTU


DATED:       July 16, 2020                     /s/ Kevin R. Huennekens
                                             UNITED STATES BANKRUPTCY JUDGE
                                                                July 16, 2020
                                             Entered on Docket: _____________
Copy to:

LeMar Allen Bowers
10250 Scots Landing Road
Mechanicsville, VA 23116

James E. Kane
Kane & Papa, PC
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508

Carl M. Bates
P. O. Box 1819
Richmond, VA 23218
Case 19-33915-KRH        Doc 80    Filed 07/16/20 Entered 07/16/20 12:56:44   Desc Main
                                  Document      Page 2 of 2



Susan Hope Call
919 East Main Street, Ste. 1601
P.O. Box 1819
Richmond, VA 23218

John P. Fitzgerald, III
Office of the US Trustee - Region 4 -R
701 E. Broad Street, Ste. 4304
Richmond, VA 23219

Civitas Health Services, Inc.
5663 South Laburnam Avenue
Henrico, VA 23231

W. Greer McCreedy, II
The McCreedy Law Group, PLLC
413 West York St
Norfolk, VA 23510

Kathryn R. Montgomery
Office of the United States Trustee
701 East Broad Street, Ste. 4303
Richmond, VA 23219




                                             2
